Exhibit 10.22

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of September 30, 2008, by and between Silicon
Valley Bank (“Bank”) and SenoRx, Inc., a Delaware corporation (“Borrower”) whose
address is 3 Morgan, Irvine, California 92618.

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of February 20, 2007 (as the same may from time
to time be amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement, as herein set
forth, and Bank has agreed to the same, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement. The Loan Agreement is amended as follows,
effective on the date hereof:

2.1 Section 2.1.1(a). Section 2.1.1(a) is hereby amended in its entirety to read
as follows:

“(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank will make Advances to Borrower under this Agreement,
provided that, after giving effect to such Advances: (i) the total of the amount
of all outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit), plus (ii) an amount equal to the Letter of Credit Reserves, plus
(iii) the FX Reserve, plus (iv) amounts used for Cash Management Services, plus
(v) the outstanding principal balance of all Advances (and without duplication
of amounts included in clause (iv) hereof, including any amounts used for Cash
Management Services) shall not exceed the lesser of (X) the Maximum Dollar
Amount minus the aggregate amount of Exim Loans or (Y) the Borrowing Base.”



--------------------------------------------------------------------------------

2.2 Modification to Sections 2.1.2, 2.1.3 and 2.1.4. The clause in each of
Sections 2.1.2, 2.1.3 and 2.1.4 that now reads as:

“(i) the total of the amount of all outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit), plus (ii) an amount equal to the
Letter of Credit Reserves, plus (iii) the FX Reserve, plus (iv) amounts used for
Cash Management Services, and plus (v) the outstanding principal balance of any
Advances (and without duplication of amounts included in clause (iv) hereof,
including any amounts used for Cash Management Services) shall not exceed the
lesser of (X) the Maximum Dollar Amount minus the aggregate amount of Existing
Equipment Advances then outstanding, or (Y) the Borrowing Base.”

IS HEREBY AMENDED IN EACH SUCH SECTION IN ITS ENTIRETY TO READ AS

FOLLOWS:

“(i) the total of the amount of all outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit), plus (ii) an amount equal to the
Letter of Credit Reserves, plus (iii) the FX Reserve, plus (iv) amounts used for
Cash Management Services, and plus (v) the outstanding principal balance of any
Advances (and without duplication of amounts included in clause (iv) hereof,
including any amounts used for Cash Management Services) shall not exceed the
lesser of (X) the Maximum Dollar Amount minus the aggregate amount of Exim Loans
then outstanding, or (Y) the Borrowing Base.”

2.3 Section 2.1.5. Section 2.1.5 is hereby amended in its entirety to read as
follows:

“2.1.5 Overall Aggregate Sublimit. In no event shall the total amount of
(i) outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve), and (ii) the FX Reserve, and (iii) the
amount of the Revolving Line utilized for Cash Management Services, at any time
exceed $1,000,000 in the aggregate (the “Overall Sublimit”).

2.4 New Section 2.1.7. A new section is hereby added to the Loan Agreement,
which new section shall be denominated as “2.1.7 Term Loan” and shall be deemed
placed immediately following Section 2.1.6, and which shall read as follows:

“2.1.7 Term Loan

(a) Availability. During the Draw Period, subject to the terms and conditions of
this Agreement, Bank agrees to make an advance to Borrower in the amount of
$2,000,000 in a single draw (the “Term Loan”) in an aggregate original principal
amount not to exceed Two

 

-2-



--------------------------------------------------------------------------------

Million Dollars ($2,000,000). After repayment, no portion of the Term Loan may
be reborrowed.

As used herein, the term ‘Draw Period’ means the period of time beginning on the
closing date of the August 2008 Amendment and ending on September 30, 2008.

(b) Interest-Only Period. From the date of the making of the Term Loan until the
date that is six months thereafter (the “End Interest Period Date”), interest
only shall be payable on the Term Loan outstanding from time to time.

(c) Repayment. The aggregate principal amount of all Term Loan Advances
outstanding at the end of the interest-only period as aforesaid shall be repaid
in forty-eight (48) consecutive equal monthly installments of principal plus
interest, beginning on the first day of the month following End Interest Period
Date and continuing on the first day of each of the succeeding forty-seven
months, and on the last of such scheduled payment dates the entire remaining
principal amount of the Term Loan, all accrued and unpaid interest thereon and
all other Obligations (other than inchoate indemnity obligations) relating
thereto shall be paid in full, provided, however, and notwithstanding the
foregoing, the Term Loan and all Obligations relating thereto shall become fully
due and payable upon the occurrence of the Revolving Line Maturity Date (as in
effect from time to time) if such date shall occur prior to the maturity date as
stated above in this clause (c).”

2.5 Section 2.3(a). Section 2.3(a) is hereby amended in its entirety to read as
follows:

“(a) Interest Rates—Advances (Revolving Line).

(i) Subject to clause (a)(ii) below and Section 2.3(b), the principal amount of
Advances outstanding from time to time shall accrue interest at a floating per
annum rate equal to twenty-five (25) basis points above the Prime Rate.

(ii) At any and all times that the Liquidity Ratio is less than 2.00 to 1.00 in
any month (such occurrence being the “Rate Increase Condition”) as reflected in
the monthly financial statements of Borrower delivered to Bank, then, in the
immediately succeeding month after the Rate Increase Condition arises and
continuing until the month after the Rate Increase Condition no longer is in
effect based on the monthly financial statements of Borrower delivers to Bank
(at which time the interest rate reverts to that stated in (i) above), the
principal amount of Advances outstanding from time to time shall accrue interest
at a floating per annum rate equal to one percentage point (1.00%) above the
Prime

 

-3-



--------------------------------------------------------------------------------

Rate, with such rate further being subject to the application of Section 2.3(b).

(a-1) Interest Rate—Term Loan.

(i) Subject to clause (a)(ii) below and Section 2.3(b), the principal amount of
the Term Loan outstanding from time to time shall accrue interest at a floating
per annum rate equal to seventy-five (75) basis points above the Prime Rate.

(ii) If a Rate Increase Condition occurs as reflected in the monthly financial
statements of Borrower delivered to Bank, then, in the immediately succeeding
month after the Rate Increase Condition arises and continuing until the month
after the Rate Increase Condition no longer is in effect based on the monthly
financial statements of Borrower delivers to Bank (at which time the interest
rate reverts to that stated in (i) above), the principal amount of the Term Loan
outstanding from time to time shall accrue interest at a floating per annum rate
equal to one and one-half percentage points (1.50%) above the Prime Rate, with
such rate further being subject to the application of Section 2.3(b).

(a-2) Interest Rate—Equipment Advances. The interest rate applicable to the
Existing Equipment Advances is set forth in the Equipment Advances Provisions.”

2.6 Deletion of Section 2.3(f). Section 2.3(f) regarding minimum monthly
interest is hereby deleted and replaced with the following:

“(f) [Reserved]”

2.7 Modified Section 2.4(a). Section 2.4(a) is hereby amended in its entirety to
read as follows:

“(a) Loan Fee. A fully earned, non-refundable aggregate loan fee in connection
with the August 2008 Amendment first year loan fee of $19,750 on the closing
date of the August 2008 Amendment; and a fully earned, non-refundable second
year revolving loan fee of $25,000 on the first anniversary of the August 2008
Amendment;”

2.8 New Section 2.4(c-1). A new section is hereby added to the Loan Agreement,
which new section shall be denominated as “2.4(c-1) Unused Revolving Line
Facility Fee” and shall be deemed placed immediately following Section 2.4(c),
and which shall read as follows:

“(c-1) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis, in an
amount equal to 0.375% per annum of the average

 

-4-



--------------------------------------------------------------------------------

unused portion of the Revolving Line credit facility including any unused
portion of the credit facility relating to the Exim Agreement, as determined by
Bank. Borrower shall not be entitled to any credit, rebate or repayment of any
Unused Revolving Line Facility Fee previously earned by Bank pursuant to this
Section notwithstanding any termination of the Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder;”

2.9 Section 2.4(d). Section 2.4(d) is hereby amended in its entirety to read as
follows:

“(d) Collateral Monitoring Fee. (i) For those periods when the average monthly
principal amount of Advances is equal to or less than $2,000,000, then a monthly
collateral monitoring fee of $500, payable in arrears on the last day of each
month (prorated for any partial month at the beginning and upon termination of
this Agreement); and (ii) For those periods when the average monthly principal
amount of Advances together with Exim Loans is greater than $2,000,000, then a
monthly collateral monitoring fee of $2,000, payable in arrears on the last day
of each month (prorated for any partial month at the beginning and upon
termination of this Agreement), provided that, for purposes of this subsection
(d), Advances shall not be deemed to include utilizations relating to Letters of
Credit, FX Forward Contracts or Cash Management Services as long as utilizations
do not result in a deemed Advance pursuant to the terms and provisions hereof;
and”

2.10 Section 4A (Exim Provision)(New). A new section is hereby added to the Loan
Agreement, which new section shall be denominated as “4A Exim Agreement; Cross
Collateralization; Cross Default” and shall be deemed placed immediately
following Section 4, and which shall read as follows:

“4A. EXIM AGREEMENT; CROSS-COLLATERALIZATION; CROSS-DEFAULT.

The following provisions of this Section 4A, and other references in this
Agreement to Exim Loans and the Exim Agreement shall only be effective from and
after the execution and delivery by Bank and the Borrower of a Loan and Security
Agreement (Ex-Im Loan Facility) on or about the date of the August 2008
Amendment (the “Exim Agreement”), which shall be a matter of Bank’s and
Borrower’s sole discretion. Both this Agreement and the Exim Agreement shall
continue in full force and effect, and all rights and remedies under this
Agreement and the Exim Agreement are cumulative. The term “Obligations” as used
in this Agreement and in the Exim Agreement shall include without limitation the
obligation to pay when due all Credit Extensions made pursuant to this Agreement
(the “Non-Exim Loans”) and all interest thereon and the obligation to pay when
due all Credit Extensions made pursuant to the Exim Agreement

 

-5-



--------------------------------------------------------------------------------

(the “Exim Loans”) and all interest thereon. Without limiting the generality of
the foregoing, all “Collateral” as defined in this Agreement and as defined in
the Exim Agreement shall secure all Exim Loans and all Non-Exim Loans and all
interest thereon, and all other Obligations. Any Event of Default under this
Agreement shall also constitute an Event of Default under the Exim Agreement,
and any Event of Default under the Exim Agreement shall also constitute an Event
of Default under this Agreement. In the event Bank assigns its rights under the
Exim Agreement and/or under any Note evidencing Exim Loans and/or its rights
under this Agreement and/or under any Note evidencing Non-Exim Loans, to any
third party, including without limitation the Export-Import Bank of the United
States (“Exim Bank”), whether before or after the occurrence of any Event of
Default, Bank shall have the right (but not any obligation), in its sole
discretion, to allocate and apportion Collateral to the Agreement and/or Note
assigned and to specify the priorities of the respective security interests in
such Collateral between itself and the assignee, all without notice to or
consent of the Borrower.”

2.11 Section 5.2. The first sentence of the second paragraph of Section 5.2 is
hereby amended to read as follows: “The Collateral is not in the possession of
any third party bailee (such as a warehouse) other than (i) Collateral held by
customers of Borrower, in the ordinary course of Borrower’s business, for
evaluation at customer sites, and (ii) Collateral located at contract
manufacturers and distributors and similar companies as part of the
manufacturing or distribution process, to the extent that the aggregate value of
the Collateral described in clauses (i) and (ii) does not exceed five percent
(5%) of Borrower’s revenues for the preceding fiscal year.”

2.12 Section 6.2. Section 6.2 is hereby amended in its entirety to read as
follows:

“6.2 Financial Statements, Reports, Certificates.

(a) Borrower shall provide Bank with the following:

 

  (i) if there are Credit Extensions under the Revolving Line then outstanding
together with any then proposed Credit Extensions in excess of $2,000,000, a
Transaction Report weekly and at the time of each request for an Advance; and
otherwise, a Transaction Report shall be delivered within 15 days after the end
of each month.

 

  (ii) within fifteen (15) days after the end of each month,

 

  (A) monthly accounts receivable agings, aged by invoice date,

 

-6-



--------------------------------------------------------------------------------

  (B) monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any,

 

  (C) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, and general ledger;

 

  (D) inventory reports in form and substance acceptable to Bank; and

 

  (E) a deferred revenue report, in form and substance acceptable to Bank.

 

  (iii) for each month (other than the last month of a calendar quarter), as
soon as available, and in any event within thirty (30) days after the end of
each such month, monthly unaudited financial statements.

 

  (iv) (A) for each month (other than the last month of a calendar quarter if a
Form 10-Q is filed timely with the Securities Exchange Commission), within
thirty (30) days after the end of such month, a monthly Compliance Certificate
signed by a Responsible Officer, certifying that as of the end of such month,
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement and such other information as Bank shall
reasonably request, including, without limitation, a statement that at the end
of such month there were no held checks; and

(B) for each month that is the last month of a calendar quarter (other than the
last calendar quarter of each year), within 5 days after filing of Borrower’s
Form 10-Q with the Securities Exchange Commission, a monthly Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank shall reasonably request, including, without limitation, a statement

 

-7-



--------------------------------------------------------------------------------

that at the end of such month there were no held checks; and

(C) for the last month of the last calendar quarter of each year, within 5 days
after filing of Borrower’s Form 10-K with the Securities Exchange Commission, a
monthly Compliance Certificate signed by a Responsible Officer, certifying that
as of the end of such month, Borrower was in full compliance with all of the
terms and conditions of this Agreement, and setting forth calculations showing
compliance with the financial covenants set forth in this Agreement and such
other information as Bank shall reasonably request, including, without
limitation, a statement that at the end of such month there were no held checks.

 

  (v) within thirty (30) days after the beginning of each fiscal year of
Borrower, (A) annual operating budgets (including income statements, balance
sheets and cash flow statements, by month) for such fiscal year of Borrower, and
(B) annual financial projections for such fiscal year (on a quarterly basis) as
approved by Borrower’s board of directors, together with any related business
forecasts used in the preparation of such annual financial projections; plus, as
promptly as available, any interim updates of such budgets, projections, and
forecasts.

 

  (vii) annual financial statements certified by, and with an unqualified
opinion of, independent certified public accountants acceptable to Bank, which
shall be included with the Form 10-K required under Section 6.2(b) below.

 

  (viii) quarterly unaudited financial statements (for each quarter other than
the last calendar quarter of each year), which shall be included with the Form
10-Q required under Section 6.2(b) below.

(b) At all times that Borrower is subject to the reporting requirements under
the Securities Exchange Act of 1934, as amended, within five (5) days after
filing, all reports on Form 10-K, 10-Q and 8-K filed with the Securities and
Exchange Commission or a link thereto on Borrower’s or another website on the
Internet.

(c) Prompt written notice of (i) any material change in the composition of the
intellectual property, (ii) the registration of any Copyright, including any
subsequent ownership right of Borrower in or to

 

-8-



--------------------------------------------------------------------------------

any Copyright, Patent or Trademark not previously disclosed to Bank, or
(iii) Borrower’s knowledge of an event that materially adversely affects the
value of the intellectual property.”

2.13 Section 6.3(c). Section 6.3(c) is hereby amended and restated to read as
follows:

“(c) Lockbox; Collection of Accounts. Borrower shall cause all proceeds of
Accounts to be deposited into a lockbox account, or such other “blocked account”
as Bank may specify, pursuant to a blocked account agreement in such form as
Bank may specify in its good faith business judgment, which proceeds shall be
applied to the Obligations in accordance with Section 9.4 hereof, provided that
when the aggregate amount of Advances and Exim Loans are less than $2,000,000,
then Bank will turn over the proceeds to Borrower by depositing such sums in
Borrower’s deposit account with Bank (provided that for purposes hereof,
Advances shall not be deemed to include utilizations relating to Letters of
Credit, FX Forward Contracts or Cash Management Services as long as any such
utilizations do not result in deemed Advances pursuant to the terms and
provisions hereof). Whether or not an Event of Default has occurred and is
continuing, if and when Borrower receives any such payments or proceeds,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Bank, and Borrower shall immediately deliver all such payments and proceeds to
Bank in their original form, duly endorsed, to be applied to the Obligations
pursuant to the terms of Section 9.4 hereof.”

2.14 Section 6.7. The third sentence of Section 6.7 is hereby amended in its
entirety to read as follows: “All policies (or the loss payable and additional
insured endorsements) shall provide that the insurer must give Bank at least
twenty (20) days notice before canceling, amending, or declining to renew its
policy, except in case of cancellation due to Borrower’s nonpayment of premiums
or fraud or material misrepresentation by Borrower in obtaining insurance
pursuant to the policy or fraud or material misrepresentation by Borrower or
Borrower’s representative in pursuing a claim under the policy.

2.15 Section 6.9. Section 6.9 is hereby amended in its entirety to read as
follows:

“6.9 (a) Tangible Net Worth. Borrower shall maintain at all times, to be tested
as of the last day of each month on a consolidated basis a Tangible Net Worth of
at least $4,000,000, plus (i) 50% of all net proceeds received after August 1,
2008 in the sale and issuance of equity securities in financing transactions and
50% of all net proceeds received in the incurrence of Subordinated Debt of the
Borrower, plus (ii) 50% of the Borrower’s net income in each fiscal quarter
ending after August 1, 2008. Increases in the Minimum Tangible Net Worth based
on consideration

 

-9-



--------------------------------------------------------------------------------

received for equity securities and subordinated debt of the Borrower shall be
effective as of the end of the month in which such consideration is received,
and shall continue effective thereafter. Increases in the Minimum Tangible Net
Worth based on net income shall be effective on the last day of the fiscal
quarter in which said net income is realized, and shall continue effective
thereafter. In no event shall the Minimum Tangible Net Worth be decreased (with
the covenant set forth in this Section 6.9(a) being referred to herein as the
“Minimum Tangible Net Worth”).

(b) Liquidity Ratio. Borrower shall not cause, suffer, or permit Borrower’s
Liquidity Ratio (as defined below) at any time (and to be tested as of the last
day of each month on a consolidated basis) to be less than 1.00 : 1.00.

As used herein, the term “Liquidity Ratio” means, as of any date of
determination, the quotient obtained from dividing (a) the sum of (i) the
aggregate amount loan availability for additional Advances hereunder, plus
(ii) Borrower’s unrestricted cash and unrestricted cash equivalents in each case
as held at Bank, by (b) the then outstanding aggregate amount of the Term Loan.”

2.16 Section 13 (Amended Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety as follows:

“Borrowing Base” is the sum of (A) 80% of Eligible Accounts, as determined by
Bank from Borrower’s most recent Transaction Report; plus (B) 25% of the value
Eligible Inventory as determined by Bank from the most recent inventory report
provided to Bank pursuant hereto (and with value based on the lower of cost or
wholesale fair market value); provided that Advances based on Eligible Inventory
shall not exceed the lesser of $2,500,000 or 50% of the aggregate amount of
Credit Extensions outstanding hereunder with respect to the Revolving Line;
provided, further, that Bank may decrease the foregoing percentages and amounts
in its good faith business judgment based on events, conditions, contingencies,
or risks which, as determined by Bank, may adversely affect Collateral.

“Compliance Certificate” is that certain compliance certificate in the form
attached to the September 2008 Amendment as Exhibit C thereto.

“Designated Deposit Account” is Borrower’s deposit account, account number
3300551472 maintained with Bank.

“Maximum Dollar Amount” is Ten Million Dollars ($10,000,000).

 

-10-



--------------------------------------------------------------------------------

“Revolving Line” is an Advance or Advances in an aggregate amount of up to the
Maximum Dollar Amount minus the aggregate amount of Exim Loans outstanding at
any time, subject to the terms and conditions hereof.

“Revolving Line Maturity Date” is the date that is two years from the date of
the August 2008 Amendment.

2.17 Section 13 (New Definitions). The following new defined terms are hereby
added to Section 13.1 and deemed placed therein in their appropriate
alphabetical order:

“Eligible Inventory” means, at any time, the aggregate of Borrower’s Inventory
that (a) consists of raw materials and finished goods, in good, new, and salable
condition together with, which are not perishable, returned, consigned,
obsolete, not sellable, damaged, or defective, and are not comprised of
demonstrative or custom inventory, works in progress, packaging or shipping
materials, or supplies; (b) meets all applicable governmental standards; (c) as
applicable, has been manufactured in compliance with the Fair Labor Standards
Act; (d) is not subject to any Liens, except the first priority Liens granted or
in favor of Bank under this Agreement or any of the other Loan Documents; (e) is
located at the permitted locations under the Loan Agreement; and (f) is
otherwise acceptable to Bank in its good faith business judgment.

“Exim Agreement shall have the meaning set forth in Section 4A hereof.

“Exim Loans” shall have the meaning set forth in Section 4A hereof.

“September 2008 Amendment” shall mean that certain Amendment to Amended and
Restated Loan and Security Agreement dated as of September 30, 2008 between Bank
and Borrower.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

-11-



--------------------------------------------------------------------------------

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank in connection
with the execution of the Loan Agreement on or about February 20, 2007 remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

-12-



--------------------------------------------------------------------------------

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of the fees applicable hereunder and under the Exim
Agreement in an aggregate amount equal to $44,750, (c) Borrower's payment of the
Bank Expenses arising in connection herewith, and (d) the delivery of such other
documents and agreements as Bank may require in connection herewith and in
connection with the Exim Agreement. Each reference to the Agreement in the Loan
Agreement shall be deemed to refer to the Loan Agreement as amended by this
Amendment.

[Signature page follows.]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     SenoRx, Inc. By:  

/s/ Robert Anderson

    By:  

/s/ Lloyd H. Malchow

Name:   Robert Anderson     Name:   Lloyd H. Malchow Title:   Senior
Relationship Manager     Title:   President and CEO

[Signature Page to Amendment to Amended and Restated Loan Agreement

dated as of September 30, 2008]